NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0680-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

CHARLES JOHNSON,

     Defendant-Appellant.
________________________

                   Submitted May 11, 2022 – Decided July 15, 2022

                   Before Judges Gilson, Gooden Brown and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Indictment No. 16-11-
                   1721.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (David A. Gies, Designated Counsel, on the
                   briefs).

                   Matthew J. Platkin, Acting Attorney General, attorney
                   for respondent (Deborah Bartolomey, Deputy Attorney
                   General, of counsel and on the brief).

PER CURIAM
      In April 2016, a convenience store at a gas station was burglarized. A

jury convicted defendant Charles Johnson of five third-degree crimes, four of

which were related to the burglary at the store and one of which related to drugs

found on defendant when he was arrested.           Specifically, defendant was

convicted of burglary, N.J.S.A. 2C:18-2(a)(1); conspiracy to commit burglary,

N.J.S.A. 2C:5-2(a)(1) and 2C:18-2(a)(1); theft, N.J.S.A. 2C:20-3(a); receiving

stolen property, N.J.S.A. 2C:20-7(a); and possession of heroin, N.J.S.A. 2C:35-

10(a)(1). Defendant was sentenced to an aggregate term of five years in prison.

He appeals from his convictions and sentence. We reject his arguments and

affirm.

                                        I.

      We summarize the facts from the evidence presented at trial. In the early

morning hours of April 12, 2016, two individuals broke into a mini-mart store

at a gas station in Edison (the Mini-mart). The Mini-mart was closed but had

video surveillance cameras that recorded the break-in.        The video footage

showed an object thrown against the glass front door, the glass shattered, and a

man and woman were then seen entering the Mini-mart. The man stepped

directly in front of the camera, took several rolls of lottery tickets, and handed

them to the woman who was near the doorway. The man then grabbed other


                                                                            A-0680-19
                                        2
items from behind the counter before exiting the Mini-mart. Video from another

camera outside the Mini-mart showed two individuals walking towards the

Mini-mart and, shortly thereafter, walking away.

      The Mini-mart had an alarm system, and the police and store owner were

notified. When the police responded, the intruders were gone, but the police

observed a ransacked store. The owner also came to the Mini-mart and, after

surveying the scene, reported that lottery tickets and cigarettes had been stolen.

The owner estimated that the lottery tickets were worth approximately $7,000.

      During the ensuing investigation, the police collected the serial numbers

of the stolen lottery tickets and sent a subpoena to the Lottery Commission to

obtain information about locations where someone may have attempted to cash

the stolen lottery tickets. Based on information from the Lottery Commission,

the police learned that on April 12, 2016, hours after the break-in, lottery tickets

had been presented at three local stores: Vilma Deli, Rahway Discount Liquors,

and Bravo gas station.

      Thereafter, Detective Nicholas Puccio, who was involved in the burglary

investigation, visited those stores. At Vilma Deli, Puccio spoke with the owner

who reported a man had tried to cash several lottery tickets on April 12, 2016.

The deli had security cameras that had recorded the owner's interaction with the


                                                                              A-0680-19
                                         3
man. Puccio reviewed the video footage but could not download the footage.

Puccio, therefore, took photographs of some of the images on the video footage,

including a photograph of the man.

      When Puccio visited Rahway Discount Liquors, he met with the manager,

who reported that a woman had attempted to cash a lottery ticket on April 12,

2016. The manager later testified that when the woman had attempted to cash a

lottery ticket, he refused to cash it because of an alert requiring that the ticket

be submitted to the Lottery Commission, and the woman left the store. That

interaction was captured on the store's video surveillance system. Puccio could

not download that video, but he took photographs of images from the video

footage.

      At the Bravo gas station Puccio reviewed store security video footage of

someone attempting to cash lottery tickets on April 12, 2016. Puccio later

testified at trial that no tickets cashed at Bravo were marked as missing or stolen.

      On April 21, 2016, Puccio prepared a summary of information concerning

what the police had learned about the burglary. That information included

photographs of the man at the Mini-mart and a woman at an unidentified

location. The summary also included a description of a dark color, older-model




                                                                              A-0680-19
                                         4
Jeep that had been observed in video footage from one of the convenience stores.

That summary was then sent to police agencies throughout New Jersey.

      In response, Puccio learned that a Jeep, matching the description of the

vehicle in his summary, had been stopped for speeding on April 21, 2016. The

police were then able to obtain the license plate number of the vehicle and

learned that defendant was the registered owner. The police also obtained

defendant's address and a picture of defendant from the Motor Vehicle

Commission (MVC).

      Thereafter, the police conducted surveillances of defendant's home and

the home of co-defendant Angie Wallace, who was identified as a woman with

whom defendant spent time. During the surveillance, police observed defendant

driving a brown 1989 Jeep Cherokee. They also observed the Jeep parked at

Wallace's residence several times and Wallace riding in the vehicle as a

passenger.

      On May 5, 2016, defendant was arrested and taken to the Edison Police

Station. At the station, defendant was searched, and he was found to be in

possession of four wax folds of heroin. Defendant's Jeep was impounded, and

police obtained a warrant to search the Jeep. During the search of defendant's




                                                                          A-0680-19
                                       5
vehicle, police found ten lottery tickets, which police later confirmed matched

some of the tickets reported as stolen.

      Defendant and Wallace were charged with various crimes related to the

burglary.1 They were tried together. At trial, the jury heard testimony from

fourteen witnesses.   The State submitted over fifteen exhibits, including a

recording of the video from the Mini-mart, a photograph of the man who

appeared on the Mini-mart video, photographs of the surveillance footage from

the Rahway Discount Liquors store, the MVC photograph of defendant, and a

report concerning the stolen lottery tickets prepared by an employee of the

Lottery Commission. In connection with the photograph from the Mini-mart

video, Detective Puccio testified that he or another officer had taken

photographs of the surveillance footage from the Mini-mart, including the still

photograph of the face of the male suspect.

      An employee of the Lottery Commission testified that she had created a

report concerning lottery tickets in response to the police's subpoena, some of

which were entered into the Commission's system as missing or stolen. She

explained that she had retrieved information from the Commission's internal


1
  Wallace also filed an appeal from her convictions, and we address that appeal
in a separate unpublished opinion. See State v. Wallace, Docket No. A-0678-
19.
                                                                         A-0680-19
                                          6
database on the tickets requested in the subpoena, including a list of times and

locations where the lottery tickets had been scanned.

      At trial, defendant objected to the admission of the MVC photograph, the

photograph taken from the Mini-mart video, the photographs from the

surveillance footage, and the report from the Lottery Commission. The trial

court overruled those objections and admitted the photographs and report into

evidence.   Thereafter, defendant requested an adverse-inference instruction

concerning Puccio's failure to preserve the surveillance videos from the Vilma

Deli and the Rahway Discount Liquors store. The trial court denied that request.

      During deliberation, the jury requested to review the video footage from

the Mini-mart. During that playback, one or more of the jurors requested the

video be stopped and then started again. Defendant moved for a mistrial,

arguing that the jury acted improperly and deliberated during the playback of

the footage. The trial court denied that motion.

      The jury ultimately convicted defendant of all five crimes.         On the

conviction for receiving stolen property, defendant was sentenced to four years

in prison. On all the other convictions, he was sentenced to five years in prison.

All his sentences were run concurrent to each other and, therefore, in the




                                                                            A-0680-19
                                        7
aggregate, defendant was sentenced to five years in prison. He now appeals

from his convictions and sentence.

                                     II.

      On appeal, defendant makes six arguments:

            POINT ONE – THE TRIAL JUDGE ERRED WHEN
            SHE DENIED DEFENDANT'S REQUEST FOR AN
            ADVERSE-INFERENCE INSTRUCTION BASED
            ON THE DETECTIVE'S ABSENCE OF BAD FAITH
            IN FAILING TO PRESERVE RELEVANT
            MATERIAL.

            POINT TWO – THE OUTBURSTS BY SOME OF
            THE JURORS DURING THE INITIAL PLAYBACK
            OF THE MINI-MART VIDEO FOOTAGE WAS NOT
            ADEQUATELY ADDRESSED BY THE TRIAL
            JUDGE SO AS TO DENY DEFENDANT A FAIR
            TRIAL.

            POINT THREE – A TRIAL JUDGE'S DECISION TO
            ADMIT EVIDENCE WHICH DIVERTS THE
            JURORS FROM A REASONABLE AND FAIR
            EVALUATION OF A DEFENDANT'S FATE IS AN
            ABUSE OF DISCRETION.

            A.    The admission into evidence of the still
                  photograph purportedly reproduced from the
                  mini-mart video footage was erroneous because
                  it was not authenticated properly.

            B.    The admission into evidence of the Motor
                  Vehicle Commission photograph was erroneous
                  because it had the capacity to cause an unjust
                  result.


                                                                    A-0680-19
                                     8
     1.    Using a "blurry" photograph of an SUV in
           the parking lot of a cashing location to
           connect defendant to the smash and grab is
           unduly prejudicial.

     2.    A new trial is warranted where the trial
           judge did not instruct the jury on the
           manner in which the Motor Vehicle
           Commission photograph of defendant was
           relevant.

POINT  FOUR   –   THE   TRIAL   JUDGE
ERRONEOUSLY ADMITTED INTO EVIDENCE AS
A BUSINESS RECORD THE DIVISION OF
LOTTERY COMPUTER PRINTOUT.

POINT FIVE – DEFENDANT'S CONVICTIONS FOR
RECEIVING     STOLEN    PROPERTY    AND
POSSESSION OF CDS WERE NOT SUPPORTED BY
THE EVIDENCE.

A.   The State's explanation as to why the mini-mart
     owner's list of stolen lottery tickets differed from
     the list subpoenaed from the Division of Lottery
     was not sufficient to submit the receiving stolen
     property charge to the jury, particularly where
     identification of the mini-mart perpetrator was
     the material issue and defendant did not attempt
     to cash any lottery tickets, stolen or otherwise.

B.   Detective Puccio's testimony that defendant was
     charged with possession of CDS after his person
     was searched at police headquarters by another
     officer was not sufficient to submit the
     possessory drug offense to the jury where the
     lead detective did not witness the search, a search
     at the scene did not reveal any contraband and no


                                                            A-0680-19
                           9
                  technology captured the seizure at the police
                  station.

            POINT SIX – THE TRIAL JUGE ERRONEOUSLY
            REJECTED DEFENDANT'S ASSERTION THAT
            MITIGATING FACTOR SIX WAS APPLICABLE.

      We are not persuaded by any of these arguments.

      A.    The Request for an Adverse-Inference Instruction.

      Defendant argues the trial judge erred in denying his request to charge the

jury with an adverse-inference instruction regarding Detective Puccio's failure

to preserve surveillance videos from locations where some of the stolen lottery

tickets were presented. He maintains Puccio had an obligation to preserve the

videos because they were relevant, and an adverse-inference instruction was

necessary to "balance the scales."

      An adverse-inference instruction is warranted when a party's failure to

preserve evidence "raises a natural inference that the party so failing fears

exposure of those facts [that] would be unfavorable to [that party]." State v.

Brown, 463 N.J. Super. 33, 53 (App. Div. 2020) (quoting Torres v. Pabon, 225

N.J. 167, 181 (2016)). Neither proof of bad faith nor a showing that evidence is

exculpatory is required for a court to give an adverse-inference charge. State v.

Richardson, 452 N.J. Super. 124, 138 (App. Div. 2017). No adverse-inference

charge is necessary, however, when "relevant evidence [is] not lost or

                                                                           A-0680-19
                                      10
destroyed" and an accurate duplicate is made and shown to the jury. Brown,

463 N.J. Super. at 53.      We review a failure to give an adverse-inference

instruction for an abuse of discretion. Ibid.

      Although the best practice would have been to preserve the videos, Puccio

testified that he experienced problems downloading video footage at two of the

stores he visited and instead preserved the evidence by taking photographs of

images from the videos. The trial court found Puccio's testimony was consistent

with the testimony presented by the store owner and manager and credited him

for preserving the surveillance footage from the Mini-mart and taking

photographs of surveillance videos from the stores when he was unable to

download and copy the actual footage. The court also found that Puccio had not

acted in bad faith in failing to preserve the surveillance footage.

      In addition, the trial court found that the surveillance footage had not been

destroyed by police or lost by an overt act by the store owners. In that regard,

the manager of Rahway Discount Liquors testified that the store's surveillance

video footage had been preserved for approximately two weeks before being

erased and the owner of Vilma Deli testified he was not sure how long the

recording system stored video surveillance, but at some point the footage had

been erased. Accordingly, the trial court did not abuse its discretion in rejecting


                                                                             A-0680-19
                                       11
defendant's request for an adverse-inference instruction. See Brown, 463 N.J.

Super. at 53 (adverse-inference instruction not necessary when an "accurate

duplicate was [] made and shown to the jury" and was supported by witness

testimony explaining why an original video could not be preserved).

      B.    The Playback of the Mini-mart Video.

      After beginning its deliberations, the jury requested to see the video from

the Mini-mart. In making that request, the jury asked to see the video on a laptop

because they believed that would present a clearer picture than a playback on a

projector. The judge arranged for jurors to view the video on a laptop in small

groups. During the playback, some jurors expressed a desire to be able to pause

and zoom in on portions of the video. After conferring with counsel, the trial

judge ultimately allowed the foreperson to request that the video be paused at

various points during the playback.

      During sidebar discussions about how the video would be played for the

jury, defense counsel objected and claimed that certain jurors were deliberating.

The judge instructed the jurors that they were not to deliberate when she was

conferring with counsel at sidebar discussions, but defense counsel argued that

some jurors had continued to deliberate. The trial judge rejected that contention.




                                                                            A-0680-19
                                       12
      Following the playback, defendant moved for a mistrial. He argued that

some jurors had deliberated about the playback during sidebar discussions. He

also objected to the procedure where the foreperson was allowed to request the

video to be paused at various points. In addition, he objected to the alternate

jurors participating in the viewing of the playback.

      We review a trial judge's denial of a motion for a mistrial for an abuse of

discretion. State v. Herbert, 457 N.J. Super. 490, 503 (App. Div. 2019) (quoting

State v. Winter, 96 N.J. 640, 647 (1984)). In deciding a motion for a mistrial, a

court should consider what took place and whether it had a prejudicial effect,

whether the trial court gave a curative instruction, and whether the jury complied

with the court's instruction. See Herbert, 457 N.J. Super. at 505-08. We will

not disturb a ruling on a mistrial motion "absent an abuse of discretion that

results in a manifest injustice." State v. Smith, 224 N.J. 36, 47 (2016) (quoting

State v. Jackson, 211 N.J. 394, 407 (2012)).

      Here, we discern no abuse of discretion. Initially, we note that trial courts

have broad discretion to allow playbacks requested by the jury. See State v.

A.R., 213 N.J. 542, 555 (2013); State v. Burr, 195 N.J. 119, 135 (2008).

      When the jury asked to stop the video and zoom in on frames, the judge

held a sidebar with counsel and determined that there would be no zoom-ins but


                                                                             A-0680-19
                                       13
asked defense counsel whether there was an objection to the video being stopped

or replayed. Defense counsel did not object to the video being stopped and

replayed and even suggested that instead of showing the video frame-by-frame

to the jury, it would be more efficient to show the video and have the jury state

when they wanted it paused. We discern no abuse of discretion in the trial

judge's decisions on the procedures employed during the playback. We also

reject defendant's argument that the jury continued to deliberate during sidebar

discussions without instruction from the court to stop. The record establishes

that the court instructed the jury to stop deliberating after defense counsel

objected.

      Finally, we reject defendant's arguments that it was improper to allow the

alternate jurors to participate. The trial court correctly ruled that alternate jurors

should see the playback and the record does not support defendant's arguments

that the alternative jurors were improperly discussing issues with the empaneled

jurors.

      C.     The Admission of Certain Photographs.

      Defendant challenges the admission of three photographs: a photograph

of the face of a man in the Mini-mart; the MVC photograph of defendant; and a

photograph of a sport utility vehicle (SUV).           Defendant argues that the


                                                                               A-0680-19
                                         14
photograph from the Mini-mart was not properly authenticated, the MVC

photograph was admitted without a limiting instruction, and the photograph of

the SUV was blurry and prejudicial.

      A trial judge's decision to admit or exclude evidence is entitled to

deference absent a showing of an abuse of discretion. Griffin v. City of E.

Orange, 225 N.J. 400, 413 (2016). An appellate court "will not substitute [its]

judgment unless the evidentiary ruling is 'so wide of the mark' that it constitutes

'a clear error in judgment.'" State v. Garcia, 245 N.J. 412, 430 (2021) (quoting

State v. Medina, 242 N.J. 397, 412 (2020)).

      To be admissible, photographs must be both relevant and authenticated.

See N.J.R.E. 401 and 801(e). To be relevant, the photograph must "hav[e] a

tendency in reason to prove or disprove any fact of consequence to the

determination of the action." Brenman v. Demello, 191 N.J. 18, 30 (2007)

(alteration in original) (quoting N.J.R.E. 401).      Under N.J.R.E. 801(e), a

photograph must be "properly authenticated" to be admitted. Brown, 463 N.J.

Super. at 51 (quoting State v. Wilson, 135 N.J. 4, 17 (1994)). N.J.R.E. 901

explains that the requirements of authentication are satisfied by evidence to

support a finding that the matter is what its proponent claims. Ibid. "[A]ny

person with the requisite knowledge of the facts represented in the photograph


                                                                             A-0680-19
                                       15
or videotape may authenticate it." Id. at 52 (quoting Wilson, 135 N.J. at 14).

Nevertheless, even if a photograph is relevant and authenticated, like any

evidence, it can be excluded if its probative value is substantially outweighed

by the risk of undue prejudice. N.J.R.E. 403; Brenman, 191 N.J. at 30.

      We discern no abuse of discretion in the admission of the photograph of

the man's face taken from the Mini-mart surveillance footage.                Puccio

authenticated the photograph by testifying that he had reviewed the video

surveillance in its entirety multiple times. He also testified that the photograph

accurately depicted what he had observed on the video. Defendant presented no

evidence undermining the reliability of the photograph.

      Defendant also argues that the photograph of him from the MVC was

unduly prejudicial and could have been used by the jury to link him to the

burglary at the Mini-mart. He, therefore, asserts that the trial judge should have

given a limited instruction even though he had not requested one at trial.

      When there is no objection at trial, we review for plain error and only

reverse if the absence of the instruction was "clearly capable of producing an

unjust result." State v. Cole, 229 N.J. 430, 456 (2017) (quoting R. 2:10-2).

Here, defendant has identified no plain or prejudicial error. See N.J.R.E. 403.




                                                                              A-0680-19
                                       16
      Defendant objected to the admission of the photograph of the SUV,

contending that it was blurry and that it was unduly prejudicial because it

connected defendant to the burglary.       The trial judge determined that the

photograph of the SUV was admissible because Puccio had taken the photograph

from a surveillance system at one of the stores where a person had attempted to

cash one of the stolen lottery tickets.       The photograph was, therefore,

authenticated, and it was relevant to the jury's determination of whether

defendant was the perpetrator of the burglary at the Mini-mart.

      D.    The Lottery Commission Report.

      An administrative analyst for the Lottery Commission testified at trial that

she had prepared a report in response to a subpoena from the police. She based

the report on information the Commission collects in a computer database. The

database collects information on lottery tickets and includes information

identifying the location and time where a particular ticket was scanned.

      The State offered the report prepared by the analyst into evidence, but

defendant objected, arguing it was not a business record and, therefore,

inadmissible. The trial judge overruled that objection and admitted the report.




                                                                            A-0680-19
                                      17
      Defendant argues before us that the trial court erred in admitting the report

as a business record. In that regard, defendant argues that the report was

inadmissible hearsay. We reject that argument.

      Hearsay is a "statement, other than one made by the declarant while

testifying at the trial or hearing, offered in evidence to prove the truth of the

matter asserted" and is inadmissible unless it falls within one of the recognized

exceptions to the hearsay rule. State v. Kuropchak, 221 N.J. 368, 387 (2015).

To qualify as a business record under N.J.R.E. 803(c)(6), a writing must be (1)

made in the regular course of business, (2) within a short time of the events

described in it, and (3) under circumstances indicating its trustworthiness. Id.

at 387-88. Business records shown to have been kept as required possess a

"circumstantial probability of trustworthiness, and therefore ought to be

received in evidence." Id. at 388 (quoting State v. Matulewicz, 101 N.J. 27, 29-

30 (1985)). Business records maintained in a computer system "are not treated

differently from hard copies merely because they are stored electronically"

unless the "opposing party comes forward with some evidence to question its

reliability." Carmona v. Resorts Int'l Hotel, Inc., 189 N.J. 354, 380 (2007).

      The testimony by the administrative analyst from the Lottery Commission

established that the data she used in the report was collected in the regular course


                                                                              A-0680-19
                                        18
of the Commission's business, the data on the lottery tickets was gathered within

a short time of the scanning of the tickets, and the data was trustworthy.

Accordingly, the data in the report was based on business records.

      Defendant argues that the record itself is not admissible because it was

prepared for litigation. Although the report was prepared in response to the

subpoena, it is still an admissible summary of information based on business

records. The administrative analyst testified and explained her position, how

the database was maintained, and how she extracted and compiled the

information in the report from that database. That testimony established the

authenticity and reliability of the information in the report. See Fried v. Aftec,

Inc., 246 N.J. Super. 245, 250-51 n.3 (App. Div. 1991) (expert's summary of

books and records admitted at discretion of trial judge); see also N.J.R.E. 1006

(permitting proponent to use summary to prove content of writings that "cannot

conveniently be examined in court"). In that regard, the report is no different

than reports prepared by banks when selecting and presenting payments or lack

of payments made on mortgage loans. Courts routinely accept and rely on

reports of loan payments in foreclosure actions. See New Century Fin. Servs.,

Inc. v. Oughla, 437 N.J. Super. 299, 326-27 (App. Div. 2014). Consequently,

we discern no error in the admission of the report.


                                                                            A-0680-19
                                       19
      E.    The Convictions for Receiving Stolen Property and Possessing
            Heroin.

      Defendant contends that the evidence at trial was insufficient to convict

him of receiving stolen property and possessing heroin. Accordingly, he argues

that the trial court erred in not granting him a judgment of acquittal.

      An appellate court reviews a trial court's denial of a motion of acquittal

de novo. State v. Dekowski, 218 N.J. 596, 608 (2014). "In doing so, [an

appellate court] conduct[s] an independent assessment of the evidence, applying

the same standard as the trial court." State v. Zembreski, 445 N.J. Super. 412,

430 (App. Div. 2016). That standard calls for giving the State the benefit of all

reasonable inferences in determining whether a jury could find guilt beyond a

reasonable doubt. State v. Jones, 242 N.J. 156, 168 (2020) (citing State v. Perez,

177 N.J. 540, 549-50 (2003)); see also State v. Reyes, 50 N.J. 454, 458-59

(1967).

      A person is guilty of receiving stolen property "if he [or she] knowingly

receives or brings into this State moveable property of another knowing that it

has been stolen, or believing that it is probably stolen." N.J.S.A. 2C:20-7(a).

The evidence at trial included the video from the Mini-mart showing a man and

a woman entering the store and taking items. The State presented a picture of

the face of the man in the Mini-mart and pictures of defendant, arguing that it

                                                                            A-0680-19
                                       20
was the same person. Although defendant disputed the State's position, there

was sufficient evidence for the jury to conclude that defendant was the man who

broke into the Mini-mart.

      The State also presented evidence that a man had attempted to cash several

of the stolen tickets shortly after the burglary. The State presented a picture of

an SUV at one of the cashing locations and evidence that defendant owned a

1989 Jeep Cherokee. The State then argued that those vehicles were the same

vehicles and linked defendant to the burglary and his possession of the stolen

lottery tickets. Again, that evidence was sufficient for a jury to make a finding

beyond a reasonable doubt that defendant knowingly stole and, therefore,

received the lottery tickets.

      Defendant focuses on a dispute over whether ten lottery tickets found in

his Jeep were stolen. That contention goes to a credibility issue concerning why

those tickets were not on the original list given by the owner of the Mini-mart.

Detective Puccio explained why the tickets found in the Jeep were not on t he

list. He testified that the written list from the owner of the Mini-mart was not a

complete list of stolen lottery tickets because he had learned about additional

stolen tickets after multiple interactions with the store owner. In that regard, the

numbers on the lottery tickets listed on the subpoena matched the numbers on


                                                                              A-0680-19
                                        21
tickets found in defendant's car. The discrepancy presented a question for the

jury to resolve.

      More importantly, there was sufficient evidence to present the issue to the

jury. As already pointed out, there was evidence beyond the ten lottery tickets

found in defendant's Jeep that provided sufficient evidence to present to the jury

the question of whether defendant had received stolen property.

      Defendant also argues that there was insufficient evidence to convict him

of possessing heroin, contending that Detective Puccio's testimony concerning

defendant's arrest and the discovery that he possessed heroin was insufficient.

Puccio admitted he was not present during the search of defendant at

headquarters but testified that four wax folds of a powdery substance believed

to be heroin were found on defendant's person. Thereafter, a forensic scientist

employed by the New Jersey State Police explained the procedure she had used

to test the substance found on defendant, which she confirmed to be heroin.

Those results were documented on a lab report that the State submitted into

evidence. Accordingly, the testimony by Puccio was sufficient to establish that

defendant possessed four wax folds of heroin when he was arrested, and the trial

court did not err in denying defendant's motion for a judgment of acquittal.




                                                                            A-0680-19
                                       22
      F.    The Sentence.

      Finally, defendant argues that the trial court erred in not finding mitigating

factor six when sentencing defendant. He contends that although the victim did

not ask for restitution, he had the ability to pay and would have paid restitution.

We discern no reversible error.

      An appellate court reviews sentencing determinations using a deferential

standard. State v. Grate, 220 N.J. 317, 337 (2015). We "do[] not substitute [our]

judgment for the judgment of the sentencing court." State v. Lawless, 214 N.J.

594, 606 (2013). Instead, a sentence will be affirmed unless

            (1) the sentencing guidelines were violated; (2) the
            aggravating and mitigating factors found by the
            sentencing court were not based upon competent and
            credible evidence in the record; or (3) "the application
            of the guidelines to the facts of [the] case makes the
            sentence clearly unreasonable so as to shock the
            judicial conscience."

            [State v. Fuentes, 217 N.J. 57, 70 (2014) (alteration in
            original) (quoting State v. Roth, 95 N.J. 334, 364-65
            (1984)).]

      In sentencing defendant, the trial judge found aggravating factors three,

the risk that defendant will commit another offense, N.J.S.A. 2C:44-1(a)(3); six,

the extent of defendant's prior criminal record and the seriousness of the offenses

for which defendant had been convicted, N.J.S.A. 2C:44-1(a)(6); and nine, the


                                                                              A-0680-19
                                       23
need to deter defendant and others from violating the law, N.J.S.A. 2C:44 -

1(a)(9). The judge found two mitigating factors: one, defendant's conduct

neither caused nor threatened serious harm, N.J.S.A. 2C:44-1(b)(1); and two,

defendant did not contemplate that his conduct would cause or threaten serious

harm, N.J.S.A. 2C:44-1(b)(2).

      The trial court correctly rejected defendant's request for the application of

mitigating factor six, that defendant compensated or will compensate the victim

for the damage or injury sustained from his conduct or will participate in a

community service program, N.J.S.A. 2C:44-1(b)(6). That factor applies only

when a defendant pays restitution or participates in community service, neither

of which the court ordered. See State v. Locane, 454 N.J. Super. 98, 128 (App.

Div. 2018). The court found factor six did not apply because the owner of the

Mini-mart had not requested restitution. During sentencing, the court noted the

$400 cost to repair the glass that had been shattered during the burglary, but the

State explained the owner of the Mini-mart no longer owned the store and had

not requested restitution. Accordingly, the court did not abuse its discretion and

did not commit reversible error in not finding mitigating factor six.

      Affirmed.




                                                                             A-0680-19
                                       24